Citation Nr: 1605618	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-26 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and from an August 2012 rating decision from the Appeals Management Center (AMC) in Washington, DC.  The Veteran's claim for an increased initial evaluation for his right foot was previously remanded by the Board in April 2015 in order to schedule a Board hearing.  

In October 2015, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In November 2009, the Veteran testified at a travel Board hearing on the issues of entitlement to an increased rating for scars of the second and third fingers of the right hand, and entitlement to a compensable evaluation for bilateral hearing loss.  These two issues will be adjudicated in a separate decision, ordered by the Acting VLJ who conducted the hearing.   38 C.F.R. § 20.707 (2015).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim for an increased evaluation for degenerative arthritis of the right foot.  38 C.F.R. § 19.9 (2015).

In October 2014 the Veteran underwent a contract foot conditions Disability Benefits Questionnaire (DBQ).  The Veteran was diagnosed with right talar dome osteonecrosis, and right foot degenerative arthritis.  In review of the Veteran's medical history, the examiner noted that the Veteran reported pain, and that he experiences sharp pain in his right foot which occurs occasionally when walking.  The Veteran stated that when he experiences a flare-up he it manifests as sharp pain in his right foot when walking.  The examiner noted that the Veteran did not use arch supports, shoe inserts, or orthotics.  The examiner noted pain to the Veteran's right foot on movement and with weight-bearing.  The Veteran did not use any assistive devices at the time of the examination.  The examiner categorized the Veteran's right foot injury as moderately severe.  In review of the Veteran's functional impact due to his right foot, the examiner stated that the Veteran reported that he retired early due to the amount of walking, and frequent right foot pain. 

In January 2015 a foot conditions DBQ from a private family practitioner was received by VA.  The Veteran was diagnosed with status post right foot fracture.  The examiner noted that the Veteran described his pain as achy, sharp, and burning, and that when his foot flares-up it limits his walking.  The DBQ did not indicate that the Veteran used arch supports, shoe inserts, or orthotics.  Pain on weight bearing which limited prolonged walking and standing was noted by the physician as the functional impact during flare-ups or on repetitive use.  The physician also noted that the Veteran did not use an assistive device.  The physician categorized the Veteran's disability as mild.  In summary, the functional impact to the Veteran was deemed to be limited prolonged, standing, walking, and climbing.  

The Veteran testified at a travel Board hearing in October 2015.  The Veteran stated that his flare-ups previously occurred once a month, but now occur two to three times a month.  Hearing Transcript at 3.  The Veteran stated that he retired because of his foot.  Hearing Transcript at 3.  The Veteran stated that he suffers from bone chipping to his ankle and potentially may need surgery.  Hearing Transcript at 4-5.  The Veteran reported that he suffers from a limp, and uses shoe inserts.  Hearing Transcript at 5-6.  The Veteran stated that he uses an ankle brace as well.  Hearing Transcript at 6.  The Veteran stated that when his flare-ups reoccur that a cane would be helpful, and that he has considered  using a cane.  Hearing Transcript at 6.  The Veteran noted that when he experiences a flare-up he must stop walking, and his pain is worse than ten out of ten.  Hearing Transcript at 6-7.  The Veteran also alleged that he cannot walk after driving long distances due to the pain to his foot.  Hearing Transcript at 10.      

The Board finds that the Veteran's testimony indicating a higher frequency of flare-ups, increased debilitating pain when having flare-ups, his use of shoe inserts, and his contention that he needs a cane, as clear allegations of a worsening of his condition, which potentially may warrant a higher level of disability compensation.  A new VA examination is therefore necessary to evaluate the severity of the Veteran's degenerative arthritis of the right foot.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran filed for total disability based on individual unemployability (TDIU) in September 2014 and was denied TDIU in a January 2015 rating decision.  While the Board notes the determination in, Locklear v. Shinseki 24 Vet. App. 311(2011), where the Court distinguished Rice and held that where VA has specifically separated the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU, the TDIU issue must be separately appealed.  However, as the Veteran alleged at his October 2015 travel Board hearing that he retired due to his right foot, consideration of TDIU as part of the Veteran's claim for an increased rating for his right foot disability is not obviated.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The duty to assist requires that VA obtain an examination which includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994); see also Floore v. Shinseki, 26 Vet. App. 376  (2013).  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records. If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected right foot degenerative arthritis.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination and the examination report should reflect that these items were in fact reviewed.  

a)  The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with the Veteran's connected right foot degenerative arthritis.  The examiner should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.

The examiner should also opine as to whether the Veteran's symptomatology is best described as "moderate," "moderately severe" or "severe."   

b)  The examiner should discuss the effects of the Veteran's degenerative arthritis of the right foot on his occupational functioning.  In particular, the examiner should comment on the Veteran's ability to function in an occupational environment (both physical and sedentary) and describe functional limitations caused by his right foot degenerative arthritis.  The examiner should specifically discuss the functional impact of the Veteran's reports of right foot pain, problems walking, standing, and climbing.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or any impairment caused by a disability other than by his right foot.
 
In offering the above requested opinions, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.

3.  Thereafter, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




